AO 245€ (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet l

(NOTE: Identify Changes with Asterisks (*))

UNITED STATES DISTRICT COURT

Eastem District of Arkansas

UNITED STATES OF AMERICA
V.

BoBBY GLENN BANKs

Date of Original Judgment: 7/25/2006

AMENDE]) JUDGMENT IN A CRIMINAL CASE

Case Number: 4:04CR00291-01 JLH

USM Number: 201 'lO-OOQ
Ronald C. Nichols/Lisa G. Peters

 

(Or Date of La.s'i Amended Judgmem)

Reason for Amendment:

l:l Correction of Sentence on Remand (18 U.S.C. 3742($(1) and (2))

{:l Reduction of Sentence for Changed Circumstances (Fed. R, Crim.
P. 35(b))

l:] Correction of Sentence by Sentencing Court (Fed. R. Crimv P. 35(a))

l:l Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

\/\_/\/\/\/V\/\./\_/\/\~/\/\/\/V

THE DEFENDANT:
|:| pleaded guilty to count(s)

l:] pleaded nolo contendere to count(s)
which Was accepted by the court.

Ij was found guilty on count(s)

Counts 13, 63, 7s, 8s, 93, 17s, 183, 233 of First Superseding lndictment

 

Defendant’s Attomey

[:] Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 35 83(€))
Modification of Imposed Term of lmprisonmcnt for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(l))

[:| Modit'rcation of lmposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U,S.C. § 3582(c)(2))

l:l Direct Motion to District Court Pursuant l:l 28 U.S. ` 2255 or
l'_'] 18 U.S.C. § 3559(<:)(7) *t'

JM§€:`§ ,¢:'€'¢
By" £$’*@§i:‘?€"e

      

s
_y

 

after a plea of not guilty.
'l`he defendant is adjudicated guilty of these offenses:
Title & Section Nature of Oi`fense

The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.

[:} The defendant has been found not guilty on count(s)

 

y 8 l of this judgment The sentence is imposed pursuant to l

   

  

 

l"_?l Count(s) 1’ 61 7, 8» 10, 22, 23, 25, 193

 

[:] is [jare dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attorney for this district within 30 daHs of any change of name, residence,
Y

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu

paid. If ordered to pay restitution,

the defendant must notify the court and United States attorney of material changes in economic circumstances

 
    
 

 

Date of l

Signature/of ludge
J. LEON HOLMES,

Name and Title of Judge

AM'/L 3, Zy/;?

 

U.S. DlSTRlCT JUDGE

 

Date

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
(NOTE: identify Changes with Asterisks (*))

Sheet lA
Judgrnent - Page 2 of 8

DEFENDANT: BOBBY GLENN BANKS
CASE NUMBER: 4:O4CR00291-01 JLH

ADDITIONAL COUNTS OF CONVICTION

Nature of ()ffense

§§

 

 
     

  
    

 
 

‘zt?)a~@§€~e$`§

and 18 U.S.C. 2

M sweet ~ ah

Class C felonies

»y?

deere adea

18 U.S.C. § 103(8) E deavoringt

 

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 2 - lmprisonment (NOTE: ldentify Changes with Asterisks (*))

Judgment - Page 3 of 8
DEFENDANT: BOBBY GLENN BANKS
CASE NUMBER: 4ZO4CR00291-01 JLH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

40 years* on Count is; 8 years on Count 63; 20 years on Counts 7s, 83, 95, 17s, and 'iBs; and 10 years on Count 23s to run
concurrently to each other for a total sentence of 40 YEARS*
Defendant shall not have any contact through telephone, letters, or third parties, nor harass Detective Stafford or his family.

l§’l The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment, educational and vocational
training, mental health treatment, and treatment for any other problems the defendant may have.
The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district
l:] at l:l a.m. [:l p.m. on

 

l:l as notified by the United States Marshal.

l:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNITED S'I`A'I`ES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245C (Rev. 02/18) Amended Judgrnent in a Crirninal Case

Sheet 3 - Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment-Page 4 _ of 8

DEFENDANT: BOBBY GLENN BANKS
CASE NUMBER: 4:O4CR00291-01 JLH

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

FOUR (4) YEARS*

MANDATORY CONDITI()NS

l. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court
[:] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
SubStanC€ abuS€. (c}zeck {fapplicable)

4~ l:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I‘€StiflllllOIl. (check g'fapp[icable)

5. E_'l You must cooperate in the collection of DNA as directed by the probation ofticer. (check ifapplicable)

6. [:] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ¢fapplicable)

7 . ij You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply With the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
Sheet 3A -- Supervised Release

Judgmeut--Page 5 of 3

 

DEFENDANT: BOBBY GLENN BANKS
CASE NUMBER: 4:04CR00291-0'l JLH

STANDARD CONDITI()NS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time fraine.

2. After initially reporting to the probation oftice, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from

the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view

7 . You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

ll. You must riot act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision.

S":l>

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions F or further information regarding these conditions, see 0vei'view of Probation and Supervised
Release Conditz`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Casc

Sheet 313 -- Supervised Release (NOTE: ldentify Changes with Asterisks (*))

Judgment-Page 6 of 8
DEFENDANTZ BOBBY GLENN BANKS
CASE NUMBER! 4104CR00291-0'l JLH

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall participate, under the guidance and supervision of the probation officer, in a substance abuse
treatment program which may include testing, outpatient counseling, and residential treatment and shall abstain from the

use of alcohol throughout the course of any treatment

2. The defendant shall refrain from any contact with the victims or witnesses in this case.

AO 245C (Rev. 02/ 18) Amended Judgment in a Criminal Case
Slicet 5 ~ Criminal Monetary Penalties (NOTE: identify Clianges with Asterisks (*))

Judgment -- Pagc 2 of §
DEFENDANT: BOBBY GLENN BANKS
CASE NUMBER: 4:O4CR0029'l-0'l JLH
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmeiit* Fine Restitutioii
TOTALS 3 800.00 $ 0.00 $ 0.00 3 631.42
l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination
ij The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately ro ortioned _ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Priority or Percentage

   
 

     

Name of Payee Total Loss**

 

TOTALS $ 0.00 $ 631 .42

[] Restitution amount ordered pursuant to plea agreement $

I:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to l8 U.S.C. § 3612(§;).

[:l The coiu't determined that the defendant does not have the ability to pay interest, and it is ordered that:
l:] the interest requirement is waived for {___| fine ij restitution

|:l the interest requirement for the l:] fine l:] restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. _ _
** Findings for the total amount o losses are re uired under Chapters lO9A, ll(), llOA, and ll$A of Title 18 for offenses committed on or
after Septeinl)er 13, 1994, but before April 23, l 96.

AO 245€ (Rev. 02/18) Amended Judgment in a Criminal Case
Slieet 6 - Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment -- Page 8 of 8
DEFENDANTZ BOBBY GLENN BANKS
CASE NUMBERI 4IO4CR0029‘l-O'l JLH

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A ij Lump sum payment of $ ___ due immediately, balance due

ij not later than , or
in accordance with l:] C, [] D, l:} E, or ij Fbelow; or

ij Payment to begin immediately (may be combined with [] C, [] D, or l:] F below); or

C [] Payment in equal (e.g., weekly, monthly, quarterly) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ij Special instructions regarding the payment of criminal monetary penalties:

Payments will be 50 percent of the monthly available funds during incarceration During supervised release,
payments will be 10 percent of the defendants gross monthly income.

Unl_ess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal moneta penalties is due
during the period of imprisonment All criminal monetary penalties except those payments made through the Federal ureau of Prisons’
Inrnate Financial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and _Co-Defendant Names and Case Nuinbers (including defendant number), Total Amourit, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followip/grorder: (l) assessment, (12) restitution principal (3) restitution interest2 (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

